Citation Nr: 0817075	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the first metatarsophalangeal joint, right great 
toe, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a right ankle sprain.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a left ankle sprain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
2, 1988, to December 7, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued the veteran's evaluations for 
his service connected traumatic arthritis of the first 
metatarsophalangeal joint and chondromalacia of the left and 
right knees at 10 percent evaluations each, and which found 
that new and material evidence had not been submitted 
sufficient to reopen claims of entitlement to service 
connection for the residuals of right and left ankle sprains.  
A hearing before the undersigned Veterans Law Judge at the RO 
was held in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board points out that the veteran, in his 
hearing testimony before the Board in May 2007, indicated 
that he had recently received treated for his service 
connected disabilities at a local VA facility.  The most 
recent outpatient treatment records pertaining to the veteran 
from a VA facility are dated 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board finds that it must remand all these issues, in order 
that current relevant records may be associated with the 
veteran's claims file.

As to the veteran's claims of entitlement to increased 
ratings for chondromalacia of the right and left knees, 
although the veteran had an examination for these 
disabilities in August 2005, the Board finds this examination 
was inadequate, because of its brevity, and because the 
veteran was not provided with X-rays of his knees.  As such, 
the Board is of the opinion that the veteran should be 
provided with an additional orthopedic examination upon 
remand.

Additionally, the Board points out that the veteran's claims 
for service connection for a right and left ankle were 
previously denied because, while the veteran's service 
medical records clearly showed that he sustained ankle 
sprains in service, those were found to have resolved with no 
permanent disability.  As however the veteran has reported 
problems with his ankles recently, and as this claim is being 
remanded, the Board finds that the veteran should be provided 
with a VA examination in order to determine if the veteran 
does currently have any residuals from these in service 
injuries.




Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Have the RO contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who have treated him for his knees, 
ankles, or right great toe disability 
since 2004.  After obtaining any relevant 
releases, the RO should associate all 
identified records with the veteran's 
claims file, to include any records from 
the Cleveland RO VA medical facility from 
September 2004 to the present.

2. After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
file, the veteran should be provided with 
a VA orthopedic examination for his 
ankles, knees, and right great toe 
disability.  The claims folder must to be 
made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted, to 
include X-rays of the veteran's knees.  
As to the veteran's ankles, the examiner 
should indicate what, if any, ankle 
disabilities the veteran currently has.  
If the veteran is diagnosed with any 
ankle disabilities, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
ankle disability the veteran has is 
related to his in service ankle sprains.  
For the veteran's chondromalacia of the 
knees, the examiner should note what 
symptomatology the veteran has pertaining 
to his knees that is related to this 
diagnosis and to service, and what 
symptomatology of the veteran's knees, if 
any, is not related to service or a 
service connected disability.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO, however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

